Case 1:20-cv-00076-LEK-RT Document 8 Filed 04/17/20 Page 1 of 2        PageID #: 19




                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

NON ENEMY CANTEEN # 1 ,       )               CV 20-00076 LEK-RT
                              )
          Plaintiff,          )
                              )               ORDER ADOPTING
     vs.                      )               MAGISTRATE JUDGE’S
                              )               FINDINGS AND
GOVERNOR, STATE OF HAWAII, )                  RECOMMENDATION
DEPARTMENT OF DEFENSE,        )
NEIL ABERCROMBIE,             )
GOVERNOR, HAWAII              )
GOVERNMENT; DEPT. OF          )
HEALTH, BOARD OF              )
REGULATED MEDICINE,           )
UNITED HEALTHCARE ,           )
                              )
          Defendants.         )
_____________________________ )

                ORDER ADOPTING MAGISTRATE JUDGE’S
                  FINDINGS AND RECOMMENDATION

      Findings and Recommendation having been filed and served on all parties

on March 30, 2020, and no objections having been filed by any party,

      IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

United States Code, Section 636(b)(1)(C) and Local Rule 74.1, the "Findings and

Recommendation to Deny Application to Proceed in Forma Pauperis", ECF No. 5,

are adopted as the opinion and order of this Court.

      IT IS SO ORDERED.
Case 1:20-cv-00076-LEK-RT Document 8 Filed 04/17/20 Page 2 of 2       PageID #: 20




      DATED AT HONOLULU, HAWAII, April 17, 2020.



                                               /s/ Leslie E. Kobayashi
                                               Leslie E. Kobayashi
                                               United States District Judge
